*517
ORDER

PER CURIAM:
Steve Watkins appeals from a judgment entered against him in the Circuit Court of Jackson County, finding him 50% at fault in a negligence action filed against him by Carla Steck. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).